Per Curiam.

Relator has not set forth in his petition any act or acts of fraud or bad faith on the part of the respondent, *451or any specific act or acts of gross abuse of discretion or flagrant disregard of applicable provisions of law. “By the repeated declarations of this court allegations of fraud, corruption or abuse of discretion must be specific.” Sullivan v. State, ex rel. O’Connor, 125 Ohio St., 387, 392, 181 N. E., 805.
Elections are a function of the political branch of the government, are a matter of political regulation, and are not per se the subject of judicial cognizance. Sullivan v. State, ex rel. O’Connor, supra. Section 3513.05, Revised Code, relative to declarations of candidacy and nominating petitions, provides that the determination by the election officials of the validity or invalidity of a candidate’s declaration of candidacy and nominating petition shall be final.
In view of the mandate of the legislative branch of the government that the decision of a particular board or authority shall be final, this court has “no right to attempt to set aside a decision made by a board of elections where fraud or gross irregularity has not intervened. This is particularly true where a purely political question is involved.” State, ex rel. Burgstaller, v. Franklin County Board of Elections, 149 Ohio St., 193, 198, 78 N. E. (2d), 352.
There is no claim of fraud, corruption or clear disregard for law on the part of the respondent, and this court cannot say that the respondent abused its discretion in sustaining the protest. State, ex rel. Flynn, v. Board of Elections of Cuyahoga County, 164 Ohio St., 193, 129 N. E. (2d), 623; State, ex rel. Klink, v. Eyrich, Jr., 157 Ohio St., 338, 105 N. E. (2d), 399.
Relator does not even allege that there was no substantial evidence before the respondent that would support its findings of fact.
The petition fails to state facts sufficient to warrant this court in disturbing the decision of the respondent. The demurrer to the petition is sustained and the writ denied.

Writ denied.

Weygandt, C. J., Zimmerman, Stewart, Taet, Matthias, Bell and Herbert, JJ., concur.